Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The applicant filed amendment and remarks to final office action. The
amendment filed on 06/14/2022 was entered accordingly with MPEP 714.12.
Allowable Subject Matter 
3.	Claims 8-10, 13-14 and 17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
With regard to claims 8-10, 13-14 and 17, the closest prior art are 
Leinweber (Leinweber and Diggins, Pub. No.: US 2012/0003710 A1, Publication date of 05 January 2012) and Xie et al. (Pub. No.: US 2006/0166190 A1, publication date of 27 July 2006). 
The response in the remarks filed on 06/14/2022 provides a side by side comparison between the method shown in declaration filed on 02/15/2022, and the method of prior art (see page 4-7 of the remarks). The response asserts that the methods of prior art do not describe that the nucleic acids detected are the nucleic acid having a higher order structure as recited in the method of claim 8, and the response also indicates amending independent claim 8. The arguments are persuasive, and the arguments and the amendment overcome 103 rejection in prior office action.



Further, prior art do not teach the method of detecting nucleic acid having higher order structure (e.g. hairpin or quadruplex structure) using mixing a solution containing a sample containing a nucleic acid having a higher order structure, recited concentration of carboxylic acid (or salt) and a cerium oxide particle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably company the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 5, 2022